Title: To Thomas Jefferson from James Monroe, 23 July 1793
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
Richmond July 23. 1793.

I came here yesterday upon some business in the office of the Ct. of chancery, and shall return to morrow. I shall see Barrett to day and give him a line to Mr. Pope for the adjustment of his claim.
Mr. Lewis and Divers have valued Thenia and children but have not furnished me the statement. They will on my return. I am likewise in your debt for the Encyclopedia. Be so obliging as state in your next the amount and I will include the whole in the same bond. Tis impossible to adjust the transaction in a manner more agreeable to me and therefore hope it will likewise be so to you.
The information contained in your last of the prospect of a war with  Spain is truly alarming—but I still hope it may be avoided—as it embarks us of course in the general war of Europe and puts our fortunes afloat on the event. The unanimity of our Executive councils on the subject begets strange suspicions with me. By the proclamation so far as it had a right, we are seperated from France. The progress of the war then is not intended to be in great harmony with that nation, as for the support of publick liberty. We shall however be at war with Spain upon a private quarrel of our own—for instance for the Missisippi, and which I hear has been lately guaranteed by Britain to that power—but the guarantee has not been published and perhaps not intended to be. The commencement in the object and parties to the war, contains as little hostility to Britain and monarchy as possible; the odium of it too with the present Indian war—will be placed to account of the western country, already unpopular enough throughout the continent. Britain it is obvious will prescribe the terms of the peace and what these may be, in the unsettled state of the world with respect to government the disposition of many with respect to the western country and torn to peices as we are, by a malignant monarchy faction is altogether incertain. Besides upon what principle can it be accounted for, that the certificate party lose the support of Hamilton upon this occasion furnished them upon all others? The certificates are in the dust if we are involved in a war, and he has shewn he could bear any kind of indignity from the Bh. Ct. The whole is misterious to me. I fear the party, finding its affairs desperate and that by fair discussion before the publick it will be crushed and that the publick credit partly by the mismanagement of the public finances, and partly by the present war whose effect is felt, are disposed to precipitate us into some dreadful catastrophe which may end we know not where. The circumstance of a Sph. war is of all others the happiest expedient for them. They have shewn themselves the patrons and advocates for peace by the proclamation—a war, and for the Missisippi or southern boundaries will not be theirs—its odium will fall elsewhere.
I am (against every invitation to war) an advocate for peace. The insults of Spn. Britain or any other of the combined powers, I deem no more worthy our notice as a nation, than those of a lunatic to a man in health—for I consider them as desperate and raving mad. To expose ourselves to their fury if we can get out of their way would be as imprudent in the former as the latter case. To preserve peace will no doubt be difficult but by accomplishing it, we shew our wisdom and magnanimity—we secure to our people the enjoyment of a dignified repose, by indulging which they will be prosperous and happy.
There is no sacrifice I would not be willing to make for the sake of France and her cause—but I think by this course we advance her interest—and I am persuaded she must so understand it. In the mean time,  whatever the principles of neutrality would allow of should be granted her.
I observe a curious publication signed “pacificus” written no doubt by Mr. H. The principles it contains are really novel. The President he says may of himself annull any treaty or part of a treaty he thinks fit, as the Organ of communication with foreign powers—that he has done so by the proclamation—in respect to the guarantee, which he has declared void, and the other two articles he has permitted to remain in force. It contains other doctrines equally exceptionable—but which I have not time at present to notice nor you I presume to read. With great sincerity I am yr. affectionate friend & servant

Jas. Monroe


I received Mr. Freneau’s note excusing the omission about his paper respecting which I return an answer. Is it not surprising the pamphlet entitled “an examination &ca.” has not reached this—I never could obtain a view of it till the other day a copy was presented me for perusal.

